EXHIBIT 10.2



CERTIFICATE OF DESIGNATION
of
SERIES F CONVERTIBLE PREFERRED STOCK
Of
NatureWell, Incorporated

          NatureWell Incorporated, a corporation organized and existing under
the General Corporation Law of the State of Delaware (the "Corporation"),



          DOES HEREBY CERTIFY:



          THAT, pursuant to the authority conferred upon the board of directors
by the Certificate of Incorporation (as amended) of this Corporation and Section
151 of Title 8 of the Delaware Code; the board of directors has duly adopted the
following resolution:



          RESOLVED, that, pursuant to the authority expressly granted to and
vested in the board of directors of this Corporation by the provisions of its
Certificate of Incorporation, the board of directors hereby creates a series of
Preferred Stock to consist of 5,000,000 of the 15,000,000 shares of Preferred
Stock, $.01 par value per share, which this Corporation now has authority to
issue, and the board of directors hereby fixes the designation, powers,
preferences and relative, participating, optional and other special rights, and
the qualifications, limitations or restrictions thereof, of the shares of such
series (in addition to the designation, powers, preferences and relative,
participating, optional and other special rights, and the qualifications,
limitations or restrictions thereof, set forth in the Certificate of
Incorporation of this Corporation which are applicable to Preferred Stock of all
series) as follows:



          1.          Designation. The distinctive designation of such series
shall be the Series F Convertible Preferred Stock (the "Series F Preferred
Stock").



          2.          Number of Shares. The number of shares, which shall
constitute such series, shall be 5,000,000 shares, which number may not be
increased or decreased in part without the prior written consent of a majority
of the outstanding Series F Preferred Stock.



          3.          Dividends.



                    (a)          The Corporation shall not be required to pay
any dividend on the Series F Preferred Stock. However, so long as the Series F
Preferred is outstanding, no dividends whatever shall be paid or declared, nor
shall any distribution be made, on any Junior Stock, other than a dividend or
distribution payable in Junior Stock or warrants or other rights to purchase
Junior Stock, without the prior written consent of a majority of the outstanding
Series F Preferred Stock.



          4.          Liquidation Rights. Series F Preferred Stock shall be
preferred as to assets over Junior Stock so that, in the event of the voluntary
or involuntary liquidation, dissolution or winding up of this Corporation, the
holder(s) of Series F Preferred Stock shall be entitled to have set apart or to
be paid out of assets of this Corporation, an amount in cash equal to, but in no
event more than, $5.00 per share. If, upon such liquidation, dissolution or
winding up of this Corporation, the assets of this Corporation available for
distribution to the holders of its capital stock shall be insufficient to permit
the distribution in full of the amounts receivable by the holder(s) of Series F
Preferred Stock, then all such remaining assets of this Corporation shall be
distributed to the holder(s) of the Series F Preferred Stock. Neither the
consolidation nor merger of this Corporation shall be deemed to be a
liquidation, dissolution or winding up of this Corporation for purposes of this
Section 4.



          5.          Voting Rights. Except as otherwise provided by law or the
Certificate of Incorporation, each share of the Series F Preferred Stock shall
be entitled to cast a vote for all matters that are presented to the
Corporation's shareholders for a vote, whether by shareholder meeting (annual or
special) or by written consent, equal to 1 vote for each share of Common Stock
that the Series F Preferred Stock is entitled to convert into at the time of
such vote. For example; if 1 share of Series F Preferred Stock is entitled to
convert into 50,000 shares of Common Stock at the time of a shareholder vote,
then each share of Series F Preferred Stock is entitled to cast 50,000 votes,
regardless of whether the Corporation has a sufficient number of authorized, but
unissued, Common Stock available for the Series F Preferred Stock to convert
into at the time of such vote.



          6.          Conversion Rights. The Series F Preferred Stock shall be
entitled to convert (or required to convert) into fully paid and non-assessable
Common Stock of the Corporation upon the terms and conditions of this section;



                    (a)          For the purposes of this Section 6, each share
of Series F Preferred Stock shall be convertible into 50,000 shares of the
Corporation's Common Stock.



                    (b)          In case at any time the Common Stock
outstanding shall be combined into a lesser number of shares, whether by
reclassification, recapitalization, reduction of capital stock, whether referred
to as a "reverse split" or otherwise, or other corporate action of similar or
different kind, then the amount of common shares that the Series F Preferred
shall be convertible into shall be proportionately decreased.

                              

                    (c)          In case at any time any Common Stock shall be
issued, or be deemed to have been issued, as a dividend on outstanding Common
Stock or shall be issued upon subdivision, reclassification, recapitalization,
whether referred to as a "stock split" or otherwise, the amount of common shares
that the Series F Preferred shall be convertible into shall be proportionately
increased.



                    (d)          In case at any time any warrants, rights or any
other security which is declared or issued to the holders of Common Stock or
which Common Stock holders have the right to acquire, the Series F Preferred
Stock shall automatically be entitled to such rights and/or the receipt of such
rights or warrants or other instrument in the same proportion as if the Series F
Preferred Stock had been converted on the day such right, warrant or security
was declared without having to convert the Series F Preferred Stock.



                    (e)          The Corporation has the right to require the
conversion of the Series F Preferred into Common Stock at any time prior to
January 1, 2011 (a "Forced Conversion"), at the conversion rate that is in
effect at that time. The Corporation shall effect a Forced Conversion by
delivering to each holder of Series F Preferred the number of shares of Common
Stock that they are entitled to along with a notice (the "Notice of Forced
Conversion") informing each holder of the date that the Forced Conversion became
effective (the "Effective Date") and that their Series F Preferred certificate
or certificates are rendered null and void as of the Effective Date. All Series
F Preferred certificates shall be rendered null and void as of the Effective
Date of a Forced Conversion, provided however, the shares of Common Stock that
each holder is entitled to receive upon a Forced Conversion, along with the
Notice of Forced Conversion, must be mailed to each holder within thirty (30)
days of the Effective Date and on or prior to December 15, 2010.



                    (f)          

Each share of Series F Preferred Stock shall be convertible, at the sole option
of the holder thereof, into share(s) of the Corporation's Common Stock, at any
time after January 1, 2011, Such (voluntary) conversion of Series F Preferred
Stock into Common Stock shall be made by the surrender to the Corporation of the
certificate or certificates representing the Series F Preferred Stock to be
converted, duly endorsed or assigned (unless such endorsement or assignment is
waived by the Corporation), together with a written request for conversion.





                    (g)          All Series F Preferred Stock which shall have
been surrendered for conversion or been the subject of a Forced Conversion as
herein provided shall no longer be deemed to be outstanding and all rights with
respect to such shares of stock, including the rights, if any, to receive
notices and to vote, shall forthwith cease except only the rights of the holders
thereof to receive Common Stock in exchange therefor. Any Series F Preferred
Stock so converted shall be permanently retired, shall no longer be deemed
outstanding and shall not be reissued.



                    (h)          The Corporation shall promptly take all actions
necessary to provide for a number of authorized shares of Common Stock
sufficient to provide for the conversion of the Series F Preferred Stock
outstanding upon the basis hereinbefore provided, and thereafter shall at all
times be reserved for such conversion. If the Corporation shall propose to issue
any securities or to make any change in its capital structure which would change
the number of shares of Common Stock into which each share of Series F Preferred
Stock shall be convertible as herein provided, the Corporation shall at the same
time also make proper provision so that thereafter there shall be a sufficient
number of shares of Common Stock authorized and reserved for conversion of the
outstanding Series F Preferred Stock on the new basis.



                    (i)          The term "Common Stock" as used in this Section
6 shall mean stock of the class designated as regular Common Stock of the
Corporation on the date the Series F Preferred Stock is created or stock of any
class or classes resulting from any reclassification or reclassifications
thereof, the right of which to share in distributions of both earnings and
assets is without limitation in the Certificate of Incorporation (or other
similar documents) of the Corporation as to any fixed amount or percentage and
which are not subject to redemption; provided, that if at any time there shall
be more than one such resulting class, the shares of each such class then
issuable on conversion of the Series F Preferred Stock shall be substantially in
the proportion which the total number of shares of stock of each such class
resulting from all such reclassifications bears to the total number of shares of
stock of all such classes resulting from all such reclassifications.



          7.          Sale or Transferability of the Series F Preferred. In
addition to any restrictions on transferability imposed by federal and/or state
securities laws, prior to January 1, 2011, the shares of Series F Preferred
Stock may not be sold or transferred without the prior written approval of the
Corporation, which approval shall not be unreasonably withheld or delayed and
shall be authorized only by the Corporation's Chief Executive Officer.
Notwithstanding anything contained herein, the transfer of the Series F
Preferred Stock by reason of death or by operation of law shall not require the
approval of the Corporation, but any subsequent sale or transfer shall be
governed by the terms of this section, which shall be binding upon the heirs or
assigns of the holder(s) of the Series F Preferred Stock.



          8.          Definitions. For the purposes of this resolution, the
following terms shall have the meanings indicated.



                    (a)          The term "Preferred Stock" means the class of
15,000,000 shares of Preferred stock, par value $.01 per share, authorized for
issuance by the Certificate of Incorporation of this Corporation.



                    (b)          The term "Junior Stock" means (i) Common Stock,
and (ii) all those classes and series of preferred or special stock and all
those series of Preferred Stock, by the terms of the Certificate of
Incorporation or of the instrument by which the board of directors, acting
pursuant to authority granted in the Certificate of Incorporation, shall
designate the special rights and limitations of each such class and series of
preferred or special stock or series of Preferred Stock, which shall be
subordinate to Series F Preferred Stock with respect to the right of the holders
thereof to receive dividends or to participate in the assets of this Corporation
distributable to stockholders upon any liquidation, dissolution or winding up of
this Corporation.



          9.          General. The section headings contained in this resolution
are for reference purposes only and shall not affect in any way the meaning of
this resolution.



          IN WITNESS WHEREOF, the Corporation has caused this Certificate of
Designation to be executed as of the [____] day of January 2008, by an officer
thereunto duly authorized.



 

NatureWell, Incorporated

     

By:  ______________________________
     James R. Arabia, Chief Executive Officer

